fre ee - / ws . “y

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified). - Page 1 of 1

UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
vy. (For Offenses Committed On or After November 1, 1987)
Daniel Maldonado-Banuelos Case Number: 2:19-mj-11060-

 

 

Ant
Defer!

    

 

 

REGISTRATION NO, 90871298 NOV 26 2019 |

THE DEFENDANT: CLERK US DISTHIGT
. ' CO
BM pleaded guilty to count(s) 1 of Complaint By UTHERN OISTRICT OF CALIFORNIA

CEPUTY

 

 

 

 

 

 

[1 was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section __ Nature of Offense Count Number(s) —
$:1325 ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty on count(s)
[ Count(s) dismissed on the motion of the United States.
IMPRISONMENT

_The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

‘y
| bt TIME SERVED | Oo | days

M :
Assessment: $10 WAIVED & Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
L] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday; November 26, 2019
Date of Imposition of Sentence

Coe A Dee
Received AA \. ‘ és i] We

DUSM * HONORABI‘E ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE. .

 

~- Clerk’s Office Copy 2:19-mj-11060

é !
aie i

 
